The United States District Court for the Northern District of Ohio, Eastern Division, has certified the following question to us:
“Where the plaintiff demonstrates that a prior conviction was expunged by the Common Pleas Court that had entered the conviction, and following notice of the expungement to the office of the county prosecuting attorney the fact of the prior conviction is revealed to the plaintiffs employer by an employee of the county prosecuting attorney’s office in the same county in which the expungement had been ordered, does this plaintiff have standing to sue and obtain judgment for *193compensatory damages against the county under O.R.C. [Sections] 2953.32 and 2953.35?”
The certified question is answered in the negative.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.